Citation Nr: 0722542	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-40 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that granted service connection for 
bilateral hearing loss, evaluated as 30 percent disabling 
effective March 7, 2005, and denied service connection for 
tinnitus.  The veteran perfected a timely appeal of his 
tinnitus claim to the Board

In December 2006, the veteran, accompanied by this 
representative, testified before the undersigned Veterans Law 
Judge that the local regional office.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the Board notes that the veteran was afforded a VA 
examination in June 2005 in connection with his claim.  The 
examiner noted military noise exposure, to include noise from 
an engineroom, boilers and small landing craft.  The examiner 
also indicated occupational noise exposure from construction 
and heavy equipment.  The veteran was diagnosed with 
bilateral hearing loss and tinnitus.  The examiner opined 
that the most likely etiology of the veteran's hearing loss 
was military noise exposure.  However, the examiner reported 
that the veteran's tinnitus started last year (49 years after 
military service).  Therefore, the examiner stated that the 
veteran's tinnitus was not likely related to military noise 
exposure.  After the examination, the veteran testified at a 
hearing before the Board.  In this testimony and in 
statements submitted to VA after the examination, the veteran 
disputed the VA examiners finding that his tinnitus started a 
year before the examination.  The veteran indicated that he 
has had tinnitus ever since service and that he only 
indicated to the examiner that this condition had been 
getting worse in the year prior to the examination, not that 
it started in the past year.  The veteran attributes the 
examiners finding to a miscommunication between himself and 
the examiner.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the June 2005 examination report (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's tinnitus is related to or had its onset during 
service.   In this regard, the examiner is asked to consider 
the veteran's testimony and statements in the record 
indicating that he has suffered tinnitus since he left the 
service in 1955, not that this condition started in the year 
prior to the June 2005 examination.  Pursuant to the VCAA, 
such an examination is necessary to adjudicate these claims.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for tinnitus or 
any hearing condition.  The veteran 
should also be invited to submit any 
additional evidence in his possession 
that may be relevant to his claim.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
June 2005 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's tinnitus is related 
to or had its onset during service.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any tinnitus found to be present.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's tinnitus had its onset 
in service or as a result of service.  In 
this regard, the examiner is asked to 
comment on the veteran's statements and 
testimony in the record wishing to 
clarify a miscommunication.  
Specifically, the veteran reports that he 
has had tinnitus ever since service, and 
that his condition had been getting worse 
in the year prior to the examination, not 
that it started in the year prior to the 
June 2005 examination.  If an examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  Each examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




